Remarks
This action is in response to the application filed on 1/30/2020.
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt et al. US Patent Application Publication 2006/0212862 A1 in view of Kawahito et al. US Patent Application Publication 2005/0268293 A1).
As to claim 1, Nesbitt teaches a method comprising:
 	receiving, by a compiler executing on a computing device, source code instructions for a program to be compiled (See Fig.2 and associated text, e.g. [0012] - computer program 32 to be executed by CPU 12 and optimized by computer program tool 30 in accordance with the present invention and [0013] -program tool 30 fetches the "next" instruction of program 32 to be optimized and executed; 
identifying, by the compiler, a target expression, within the source code instructions, that invokes a particular method call on a particular object type (see e.g. [0013]- program tool 30 determines if this instruction of program 32 is a command to call/invoke a function such as a "method" (decision 104); if any of the program instructions or statements of the called method(s) is to conditionally evaluate a fixed variable (decision 130, yes branch), then program tool 30 determines if the conditional evaluation of the fixed variable always results in immediate/direct return to the invoker of the called method without anything productive resulting from the method, for example, without a call to another method, without a useful computation, without expression evaluation, and without statement evaluation (decision 132). Program tool 30 makes this determination by examining the resultant instruction of the aforementioned conditional evaluation to determine if it is a return to invoker. If something productive occurs (such as the resultant instruction is not a return), then program tool 30 proceeds to step 100 to fetch and process the next instruction or statement of program 32. However, if nothing productive results from the conditional evaluation of the fixed variable (except return to the caller) (decision 132, yes branch, then in step 134 program tool 30 would delete the call in the invoking method to the invoked (and thereby avoid execution of the conditional evaluation) and the program instructions in the invoking method needed to compute the argument for the call to the invoked method).  

Nesbitt does not specifically teach wherein the target expression contains a target block of code that is eligible for graph-specific compiler optimization; generating, by the compiler, a block of graph-specific intermediate representation instructions to replace the target expression; compiling, by the compiler, the source code instructions to generate intermediate representation instructions, wherein the intermediate representation instructions contain the block of graph-specific intermediate representation instructions in place of the target expression.

wherein a target expression contains a target block of code that is eligible for graph-specific compiler optimization (see e.g. [0051] -The partial program detecting unit 110 detects as a partial program 40 to be optimized a partial program similar to a pattern 20 to be replaced in multiple partial programs detected by the optimization candidate detecting unit 100  and [0071]- In a case where the pattern 20 includes loop processing, the optimization candidate detecting unit 100 detects a partial program including loop processing as a candidate for a partial program to be optimized. The loop processing is an instruction sequence corresponding to strongly connected components in a case where the program is expressed as a control flow graph. Also, the optimization candidate detecting unit 100 detects a partial program as a candidate to be optimized, further on condition that the partial program includes loop processing having the same increment in a loop induction variable as that in the loop processing included in the pattern 20), generating, by the compiler, a block of graph-specific intermediate representation instructions to replace the target expression (see e.g. [0052] The instruction sequence transforming unit 120 transforms, in the partial program 40, instructions other than those instructions corresponding to instructions included in the pattern 20 and those instructions having execution dependencies different from the pattern to be replaced so that dependencies between instructions included in the partial program 40 match the pattern 20 and [0087] - the target instruction sequence template 30 may be described by means of a predetermined intermediate code or a machine language, compiling, by the compiler, the source code instructions to generate intermediate representation instructions, wherein the intermediate representation instructions contain the block of graph-specific intermediate representation instructions in place of the target expression (see e.g. [0053] - The instruction sequence replacing unit 130 replaces the partial program 50 transformed by the instruction sequence transforming unit 120 with a target instruction sequence determined in accordance with the pattern 20. For example, the compiler 10 generates a target instruction sequence by replacing each variable in a target instruction template 30 showing the structure of the target instruction sequence with a corresponding variable in the partial program 50. As a result, the compiler 10 outputs as a resultant partial program 60 the program to be optimized including the target instruction sequence.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt to incorporate/implement the limitations as taught by Kawahito in order to provide a more efficient method/system of optimizing code, as suggested by Kawahito (See [0001]).

As to claim 3, Kawahito further teaches wherein compiling the source code instructions to generate the intermediate representation instructions comprises: for each subset of subsets of instructions that make up the source code instructions: identifying whether the subset contains the target expression; if the subset contains the target expression, inserting the block of graph-specific intermediate representation instructions into the intermediate representation instructions (See e.g. [0051] - the partial program detecting unit 110 detects as partial program 40 a partial program including instructions corresponding to all instructions included in the pattern 20. More specifically, the partial program detecting unit 110 determines, with respect to two instructions, that the instructions correspond to each other if the processing details according to the instructions are identical to each other, if the number of control flows output from the instructions are equal to each other, and if instructions at transition destinations of the control flows are identical to each other, if the subset does not contain the target expression, translating the subset into a block of intermediate representation instructions, -26-Docket No. 50277-5551 (ORA200036-US-NP)compiling the inserted block of graph-specific intermediate representation instructions and the block of intermediate representation instructions to generate the intermediate representation instructions (See e.g. (see e.g. [0052] The instruction sequence transforming unit 120 transforms, in the partial program 40, instructions other than those instructions corresponding to instructions included in the pattern 20 and those instructions having execution dependencies different from the pattern to be replaced so that dependencies between instructions included in the partial program 40 match the pattern 20 and [0087] - the target instruction sequence template 30 may be described by means of a predetermined intermediate code or a machine language).

As to claim 11, the limitations of claim 11 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of
claim 3, and therefore, is rejected for the reasons stated above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt in view of Kawahito, as applied to claims 1 and 11 above, and further in view of MacLeod et al. US 2020/0133744 A1).
As to claim 2, Nesbitt in view of Kawahtio teaches the limitations of claim 1, but does not specifically teach wherein the particular object type is based on an abstract class and the 

In an analogous art of optimization, however, MacLeod teaches wherein a particular object type is based on an abstract class and the particular method is an abstract method call defined in a graph optimized application programming interface (API) (See e.g. [0049] - data structure synthesizer 413 may be configured to transform API definition 411a into a tree-like graph having a hierarchical data arrangement consistent with an API specification; data structure synthesizer 413 may be configured to determine and analyze root objects and sub-objects, properties, models, etc., for a schema (e.g., a hierarchical schema) and [0057] - data structure synthesizer 713 may generate a syntactic data structure as an abstract syntax tree, or "AST." An AST, at least in some examples, may be a graph or tree data representation of an abstract syntax structure of an API definition set forth consistent with an API specification. Nodes an abstract syntax tree may refer to an object or object type compliant with an API specification).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Kawahito to incorporate/implement the limitations as taught by MacLeod in order to provide a more efficient method/system of optimizing code, as suggested by MacLeod (See [0004]).

As to claim 12.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt in view of Kawahito, as applied to claims 1 and 11 above, and further in view of Heilbrunn US Patent Application Publication 2018/0107463 A1).
As to claim 4, Nesbitt in view of Kawahito teaches the limitations of claim 1, but does not specifically teach wherein generating the block of graph-specific intermediate representation instructions comprises: analyzing the target block of code to determine whether the target block of code contains one or more disallowed calls; upon determining that the target block of code contains at least one of the one or more disallowed calls, causing a compile time error.  
In an analogous art, however, Heilbrunn teaches wherein generating the block of graph-specific intermediate representation instructions comprises: analyzing the target block of code to determine whether the target block of code contains one or more disallowed calls (See Fig.4 and associated text e.g. [0044] - compiler 204 obtains filter 212 including blacklist 216. Blacklist 216 includes a list of elements of the programming language that are not allowable to be used by process 106 of multi-user system 100. In 408, compiler 204 identifies the next element in the received source code. For example, compiler 204 may parse the source code to detect each package, class, and class member. In 410, compiler 204 compares the element to the list of elements in blacklist 216 to determine whether the element is in blacklist 216. If the element is not in blacklist 216, method 300 returns back to 408 to identify the next element in the source code and determine whether the next element is in blacklist 216, upon determining that the target block of code contains at least one of the one or more disallowed calls, causing a compile time error (see e.g. [0044] - If the element is in blacklist 216, then in 412, compiler 204 rejects the source code from user 102).


As to claim 5, Heilbrunn further teaches wherein the one or more disallowed calls comprise at least one of a: try, throw, and catch block, [a for loop, an enhanced for loop, a switch statement, a synchronize statement, a labeled statement, or an assert statement] (See e.g. [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Kawahito to incorporate/implement the limitations as taught by Heilbrunn in order to provide a more efficient and secure method/system of dynamically loading code, as suggested by Heilbrunn (See [0012]).

As to claim 6, Heilbrunn further teaches wherein the one or more disallowed calls comprise a blacklist of object types that cannot be invoked within the target block of code (See Fig.4 and associated text e.g. [0044] - compiler 204 obtains filter 212 including blacklist 216. Blacklist 216 includes a list of elements of the programming language that are not allowable to be used by process 106 of multi-user system 100. In 408, compiler 204 identifies the next element in the received source code. For example, compiler 204 may parse the source code to detect each package, class, and class member. In 410, compiler 204 compares the element to the list of elements in blacklist 216 to determine whether the element is in blacklist 216. If the element is not in blacklist 216, method 300 returns back to 408 to identify the next element in the source code and determine whether the next element is in blacklist 216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Kawahito to incorporate/implement the limitations as taught by Heilbrunn in order to provide a more efficient and secure method/system of dynamically loading code, as suggested by Heilbrunn (See [0012]).
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.

Claims 7-8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt in view of Kawahito, as applied to claims 1 and 11 above, and further in view of Schulte et al. US Patent Application Publication 2011/0265067 A1).
As to claim 7, Nesbitt in view of Kawahito teaches the limitations of claim 1, but does not specifically teach wherein the block of graph-specific intermediate representation instructions comprises generating multiple threads for executing the target block of code in parallel.
The native system 110 corresponds to any platform for executing the native code 114 provided by the native code generator module 112; Suppose, for example, that a loop involves 1000 iterations that can be parallelized the processing resources 122 can correspond to different processing threads,  [0042]- the TJIT compiler system 102 drives the native system 110 to execute the native code 114 in either the normal (sequential) execution mode or the parallel execution mode (based on the compiled version of the parallelized code 128, if, in fact, it has been determined that the loop can be parallelized), and [0044] - If the TJIT compiler system 102 determines that at least part of the loop can be parallelized, it produces recompiled native code 114 which directs the native system 110 to execute that part of the loop in a parallel mode of operation).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Kawahito to incorporate/implement the limitations as taught by Schulte in order to provide a more efficient method/system of parallelizing code for the purpose of optimization, as suggested by Schulte ([0001]).
As to claim 8, Schulte further teaches wherein the block of graph-specific intermediate representation instructions comprises instructions for handling race conditions within the multiple threads for executing the target block of code in parallel (see e.g. [0059] - the parallelization analysis module 206 determines whether a current iteration under consideration involves a memory access which conflicts with memory accesses associated with the group being formed. There is a conflict when the operation components associated with plural iterations are not independent of each other, and therefore cannot be performed in parallel; the operations performed in two or more iterations write to the same memory location(s). This scenario is a poor candidate for parallelization because the final outcome of this operation will depend on unpredictable race conditions (that is, if it is performed by two unsynchronized processing resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Kawahito to incorporate/implement the limitations as taught by Schulte in order to provide a more efficient method/system of parallelizing code for the purpose of optimization, as suggested by Schulte ([0001]).
As to claim 10, Schulte further teaches wherein the intermediate representation instructions represent bytecode (see [0029] - the intermediate code 108 can correspond to Microsoft Intermediate Language (MSIL) code used in the context of Microsoft's .NET framework (provided by Microsoft.RTM. Corporation of Redmond, Wash.), or to bytecode used in the context of Sun System's Java VM Framework (now provided by Oracle.RTM. Corporation of Redwood City, Calif.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nesbitt in view of Kawahito to incorporate/implement the limitations as taught by Schulte in order to provide a more efficient method/system of parallelizing code for the purpose of optimization, as suggested by Schulte ([0001]).
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 7, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 8, and therefore, is rejected for the reasons stated above.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of claim 10, and therefore, is rejected for the reasons stated above.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sevenich et al (US 20160140152 A1) teaches analyzing and modifying a graph analytic program, but does not specifically teach “wherein generating the block of graph-specific intermediate representation instructions to replace the target expression comprises: determining that the target expression contains a first target expression and a second target expression, wherein the first target expression contains a first target block of code and the second target expression contains a second target block of code; determining that the first target block of code and the second target block of code can be merged into a single for loop; and generating the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. SOUGH/SPE, Art Unit 2192